United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
DEPARTMENT OF THE ARMY, NATIONAL
MUSEUM OF HEALTH & MEDICINE,
Silver Spring, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0994
Issued: November 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2019 appellant filed a timely appeal from an October 18, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a recurrence
of disability, commencing on or after September 11, 2014, causally related to her accepted
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

February 28, 2014 employment injury; and (2) whether appellant has met her burden of proof to
establish that the acceptance of her claim should be expanded to include additional medical
conditions causally related to her accepted February 28, 2014 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On March 6, 2014 appellant, then a 53-year-old management analyst, filed a traumatic
injury claim (Form CA-1) alleging that on February 28, 2014 she sustained injury to her right arm
when lifting binders at work while in the performance of duty.4 OWCP accepted her claim for a
sprain of her right shoulder and upper arm.5 Appellant began performing limited-duty work on a
full-time basis on March 16, 2014, but she periodically stopped work for intermittent periods of
disability thereafter. OWCP paid her wage-loss compensation benefits for intermittent periods of
disability on the daily rolls beginning April 6, 2014.
Appellant stopped work on September 11, 2014. On October 6, 2014 she filed a notice of
recurrence (Form CA-2a) claiming a recurrence of total disability commencing September 11,
2014 due to her accepted February 28, 2014 employment injury.
By decisions dated December 11, 2014 and June 12, September 14, and December 24,
2015, OWCP denied appellant’s recurrence claim because she did not submit sufficient medical
evidence to establish a recurrence of total disability on or after September 11, 2014 causally related
to her February 28, 2014 employment injury.
Appellant submitted several reports, dated between September 18, 2014 and April 2, 2015,
from Dr. David L. Taragin, a Board-certified neurologist, who determined that she was totally
disabled due to her February 28, 2014 employment injury. Dr. Taragin indicated that she had
disability due to employment-related right upper extremity conditions of complex regional pain
syndrome (CRPS) and brachial plexopathy. In reports dated between December 17, 2014 and
May 6, 2015, Dr. Dexter W. Love, a Board-certified orthopedic surgeon, also determined that
appellant was totally disabled due to her February 28, 2014 employment injury. He diagnosed
such conditions as employment-related degenerative disc disease of the cervical spine, cervical
radiculopathy, and anterior/inferior labrum tear of the right shoulder.

3

Docket No. 16-1279 (issued November 7, 2017).

4

OWCP assigned the claim OWCP File No. xxxxxx748. In reports dated beginning in March 2014, appellant
clarified the nature of the February 28, 2014 employment incident to her attending physicians by reporting that, on
that date, a group of binders fell on her right arm when she attempted to catch them.
5

Appellant previously filed a separate claim, OWCP File No. xxxxxx834, in which she alleged that on August 31,
2011 she sustained a traumatic injury when she stepped into a hole of a loading dock floor with her left leg and fell to
the floor. OWCP administratively handled the claim and paid a limited amount of medical benefits without formally
considering the merits of the claim. Appellant also had a history of a nonindustrial cervical radiculopathy from 2008.

2

In October 2014, OWCP had referred appellant to Dr. Robert A. Smith, a Board-certified
orthopedic surgeon, for a second opinion examination. In a November 19, 2014 report, Dr. Smith
determined that she ceased to have residuals of her February 28, 2014 employment injury. He also
noted that appellant did not have clinical findings of brachial plexopathy or CRPS and that she did
not sustain a condition other than right shoulder/upper arm sprain due to her February 28, 2014
employment injury. By decision dated February 5, 2015, OWCP terminated her wage-loss
compensation and medical benefits, effective February 2, 2015, based on Dr. Smith’s
November 19, 2014 report.6
Appellant appealed the December 24, 2015 OWCP decision to the Board and, by decision
dated November 7, 2017,7 the Board set aside the December 24, 2015 decision and remanded the
case to OWCP for further development. It found that the medical reports submitted by her were
sufficient to require further development with respect to the question of whether she sustained a
recurrence of disability on or after September 11, 2014 causally related to her accepted
February 28, 2014 employment injury. The Board specified that such development should include
consideration of whether appellant sustained a condition, other than a right shoulder/upper arm
sprain, causally related to the February 28, 2014 employment injury.
On remand, OWCP requested that Dr. Smith provide a supplemental report addressing the
questions of whether appellant had disability on or after September 11, 2014 causally related to
her February 28, 2014 employment injury, and whether her claim should be expanded to include
brachial plexopathy, CRPS, or any other medical condition causally related to her February 28,
2014 employment injury.
In a March 21, 2018 report, Dr. Smith advised that he had reviewed the medical evidence
of record and indicated that, when he examined appellant in November 2014, she had no clinical
findings of brachial plexopathy or CRPS. Moreover, the findings of her electromyogram and nerve
conduction velocity testing, considered in conjunction with her normal examination findings, ruled
out the existence of brachial plexopathy. Dr. Smith also noted that there were no magnetic
resonance imaging (MRI) scans, technetium bone scans, or x-rays to support the existence of
CRPS. He advised that he had no reason to revise the conclusions of his November 19, 2014 report
with respect to appellant’s claims for disability and expansion of the accepted conditions.8
On April 30, 2018 OWCP found a conflict in the medical opinion evidence between
Dr. Smith and Dr. Taragin regarding whether appellant had disability on or after September 11,
2014 causally related to her February 28, 2014 employment injury, and whether the acceptance of
her claim should be expanded to include additional conditions causally related to her February 28,
2014 employment injury. It referred appellant to Dr. Steven L. Friedman, a Board-certified
orthopedic surgeon, for an impartial medical examination and an opinion on these matters.

6

This termination action is not currently before the Board.

7

Supra note 3.

8
In a March 21, 2018 work capacity evaluation form (OWCP-5c), Dr. Smith indicated that appellant could return
to her regular work without restrictions.

3

In a June 4, 2018 report, Dr. Friedman discussed appellant’s factual and medical history
and reported the findings of his physical examination. He noted that examination of her right
shoulder revealed no visible atrophy, deformity, warmth, or erythema. Appellant had diffuse
tenderness involving the anterior, posterior, superior, and lateral aspects of the right shoulder, but
tenderness was not well localized to any particular anatomic region.9 Dr. Friedman advised that
she suffered a relatively minor trauma on February 28, 2014 when she was holding some binders
in her right arm with her elbow flexed in a fixed position and some additional binders fell from a
shelf onto her right arm. He also indicated that, as early as 2011, there was x-ray evidence of
degenerative changes in appellant’s right shoulder. Dr. Friedman noted that her February 28, 2014
employment injury in the form of a right shoulder/upper arm sprain did render her disabled from
work at that time, but opined that she would have been totally disabled for approximately three
weeks. Dr. Friedman advised that appellant then would have been able to return to work at least
in a position that limited overhead reaching, pushing, pulling, and lifting for an additional three
weeks. He further advised that, during his examination, appellant did not exhibit objective
evidence of CRPS. Dr. Friedman noted that there was no cutaneous allodynia or abnormal pseudomotor activity. Skin temperature, texture, nail growth, hair distribution, and sweat patterns were
bilaterally symmetric.10
Dr. Friedman opined that when he conducted his physical examination there was no
objective evidence of brachial plexopathy when electrodiagnostic testing was performed.
Dr. Friedman also advised that the diagnosis of degenerative disc disease of the cervical spine was
not related to the February 28, 2014 employment injury. He maintained that there was no trauma
to the cervical spine on February 28, 2014 and advised that there was convincing diagnostic
evidence that degenerative disease of the cervical spine existed prior to February 28, 2014.
Dr. Friedman opined that the tear of the anterior/inferior glenoid labrum of appellant’s right
shoulder was not caused by the February 28, 2014 employment injury. He explained that an MRI
scan taken in March 2014 showed a degenerative labral tear, and that the mechanism of the
February 28, 2014 incident as described by her would not be consistent with a diagnosis of
traumatic anterior/inferior glenoid labial tear. Dr. Friedman maintained that anterior/inferior
glenoid labral tears occur when the arm is in a ﬂexed, abducted, and externally rotated position, or
when a violent force pushes the humerus anteriorly and inferiorly with respect to the glenoid
labrum. Therefore, Dr. Friedman concluded that she would have been able to return to work
without speciﬁc restrictions six weeks after February 28, 2014.
By decision dated July 12, 2018, OWCP found that appellant did not meet her burden of
proof to establish a recurrence of disability, commencing on or after September 11, 2014, causally
related to her accepted February 28, 2014 employment injury. It further found that she did not
meet her burden of proof to establish that the acceptance of her claim should be expanded to
include brachial plexopathy, CRPS or any other medical condition causally related to her accepted
February 28, 2014 employment injury.

Dr. Friedman also indicated that appellant had no signiﬁcant motor weakness with respect to resisted internal or
external rotation of the right shoulder. Appellant had pain with right shoulder impingement maneuvers and
examination of the cervical spine revealed that cervical extension caused right trapezial pain.
9

10

Dr. Friedman indicated that, in reviewing the medical records, he did not see any evidence of CRPS in the past.

4

Appellant requested reconsideration of the July 12, 2018 decision and argued that she
sustained more serious medical conditions related to her February 28, 2014 employment injury
than had been accepted by OWCP. She submitted a July 17, 2018 report of Dr. Love who indicated
that he had treated her since February 25, 2016. Dr. Love noted that appellant reported
experiencing chronic right shoulder pain following an injury at work on February 28, 2014. He
advised that her right shoulder condition could beneﬁt from further physical therapy, subacromial
corticosteroid injection, and, if necessary, arthroscopic repair of the rotator cuff/biceps tendon and
subacromial decompression. Dr. Love noted, “The shoulder procedures would more deﬁnitively
treat the shoulder injury sustained February 2014.”11
By decision dated October 18, 2018, OWCP denied modification of the July 12, 2018
decision.
LEGAL PRECEDENT -- ISSUES 1 & 2
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged, and
that any specific condition and/or disability for which compensation is claimed are causally related
to the employment injury.12 These are the essential elements of each and every compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.13
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.14 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations, and which is necessary because
of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction-in-force.15 OWCP’s
procedures provide that a recurrence of disability includes a work stoppage caused by a
spontaneous material change in the medical condition demonstrated by objective findings. That
change must result from a previous injury or occupational illness rather than an intervening injury

11

Appellant also submitted a number of medical reports already of record.

12
J.F., Docket No. 09-1061 (issued November 17, 2009).
December 6, 2017.

See also J.T., Docket No. 17-0578 (issued

13

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Dolores C. Ellyett, 41 ECAB 992 (1990).
14

20 C.F.R. § 10.5(x); see J.D., Docket No. 18-1533 (issued February 27, 2019).

15

Id.

5

or new exposure to factors causing the original illness. It does not include a condition that results
from a new injury, even if it involves the same part of the body previously injured.16
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
injury, and supports that conclusion with medical reasoning.17 Where no such rationale is present,
the medical evidence is of diminished probative value.18
Where an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.19 The medical evidence required to establish causal
relationship between a claimed period of disability or specific condition and an employment injury
is rationalized medical opinion evidence. The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.20
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”21 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.22
ANALYSIS -- ISSUES 1 & 2
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability, commencing on or after September 11, 2014, causally related to her accepted
16
Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2b (June 2013); L.B., Docket
No. 18-0533 (issued August 27, 2018).
17

J.D., Docket No. 18-0616 (issued January 11, 2019); see C.C., Docket No. 18-0719 (issued November 9, 2018).

18

H.T., Docket No. 17-0209 (issued February 8, 2018).

19

C.S., Docket No. 17-1686 (issued February 5, 2019); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

20

See E.J., Docket No. 09-1481 (issued February 19, 2010).

21

5 U.S.C. § 8123(a).

22
D.M., Docket No. 18-0746 (issued November 26, 2018); R.H., 59 ECAB 382 (2008); James P. Roberts, 31 ECAB
1010 (1980).

6

February 28, 2014 employment injury. The Board further finds that she has not met her burden of
proof to establish that the acceptance of her claim should be expanded to include additional
medical conditions causally related to her accepted February 28, 2014 employment injury.
The Board finds that OWCP properly determined that a conflict existed in the medical
opinion between Dr. Taragin, an attending physician, and Dr. Smith, an OWCP referral physician,
regarding whether appellant sustained a recurrence of disability, commencing on or after
September 11, 2014, causally related to her February 28, 2014 employment injury, and whether
the acceptance of her claim should be expanded to include additional medical conditions causally
related to her February 28, 2014 employment injury. In order to resolve the conflict, OWCP
properly referred her, pursuant to section 8123(a) of FECA, to Dr. Friedman for an impartial
medical examination and an opinion on the matter.23
The Board finds that the special weight of the medical opinion evidence regarding the
above-noted issues is represented by the thorough, well-rationalized opinion of Dr. Friedman.24
The June 4, 2018 report of Dr. Friedman establishes that appellant did not sustain disability on or
after September 11, 2014 causally related to her February 28, 2014 employment injury and that
she did not sustain any condition causally related to that injury other than the accepted right
shoulder/upper arm sprain.
In his June 4, 2018 report, Dr. Friedman explained that the February 28, 2014 employment
injury was relatively minor in nature and that it was the type of injury that would have fully
resolved to the extent that appellant would have been able to return to work without speciﬁc
restrictions six weeks after February 28, 2014. He further advised that he did not see objective
evidence upon his own examination or in the medical documents of record that she ever exhibited
objective evidence of CRPS or brachial plexopathy. Dr. Friedman also opined that the diagnosis
of degenerative disc disease of the cervical spine was not related to the February 28, 2014
employment injury as there was no trauma to the cervical spine on February 28, 2014 and there
was convincing diagnostic evidence that appellant had degenerative disease of the cervical spine
prior to February 28, 2014. He maintained that the tear of the anterior/inferior glenoid labrum of
her right shoulder was not caused by the February 28, 2014 employment injury. Dr. Friedman
explained that an MRI scan taken in March 2014 showed a degenerative labral tear, and that the
mechanism of the February 28, 2014 incident as described by appellant would not be consistent
with a diagnosis of traumatic anterior/inferior glenoid labial tear.
The Board finds that Dr. Friedman’s opinion has reliability, probative value, and
convincing quality with respect to its conclusions regarding the relevant issues of the present case.
Dr. Friedman provided a thorough factual and medical history, and he accurately summarized the
relevant medical evidence. He provided medical rationale for his opinion by explaining that the
findings of record did not support disability on or after September 11, 2014 causally related to the

23

See id.

24

See id.

7

February 28, 2014 employment injury or that appellant sustained an injury other than a right
shoulder/upper arm sprain causally related to that injury.25
After OWCP denied appellant’s claims for recurrence of disability and expansion of
accepted conditions based on Dr. Friedman’s opinion, she submitted a July 17, 2018 report of
Dr. Love who indicated that her right shoulder condition could beneﬁt from further physical
therapy, subacromial corticosteroid injection, and, if necessary, arthroscopic repair of the rotator
cuff/biceps tendon and subacromial decompression. Dr. Love further indicated, “The shoulder
procedures would more deﬁnitively treat the shoulder injury sustained February 2014.” By
indicating that appellant might need surgery in the future to address her right shoulder condition
related to her February 28, 2014 employment injury, Dr. Love suggested that she sustained right
shoulder conditions related to that injury other than a right shoulder/upper arm sprain. However,
Dr. Love’s July 17, 2018 report does not establish her request to expand the accepted conditions
in that he did not provide a rationalized medical explanation for his ostensible opinion that she
sustained a more serious right shoulder condition related to her February 28, 2014 employment
injury than had already been accepted. The Board has held that a medical report is of limited
probative value on the issue of causal relationship if it contains a conclusion regarding causal
relationship which is unsupported by medical rationale.26
Accordingly, the Board finds that the special weight of the medical evidence is represented
by the impartial medical examiner Dr. Friedman and establishes that appellant did not sustain a
recurrence of disability commencing on or after September 11, 2014, causally related to her
accepted February 28, 2014 employment injury and that the acceptance of her claim should not be
expanded to include additional medical conditions causally related to the accepted February 28,
2014 employment injury. As such, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability, commencing on or after September 11, 2014, causally related to her accepted
February 28, 2014 employment injury. The Board further finds that she has not met her burden of
proof to establish that the acceptance of her claim should be expanded to include additional
medical conditions causally related to her accepted February 28, 2014 employment injury.

25

See W.C., Docket No. 18-1386 (issued January 22, 2019); Melvina Jackson, 38 ECAB 443 (1987) (regarding the
importance, when assessing medical evidence, of such factors as a physician’s knowledge of the facts and medical
history, and the care of analysis manifested and the medical rationale expressed in support of the physician’s opinion).
26

Y.D., Docket No. 16-1896 (issued February 10, 2017); C.M., Docket No. 14-0088 (issued April 18, 2014).

8

ORDER
IT IS HEREBY ORDERED THAT the October 18, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

